MEMORANDUM **Plaintiff Terry Earl Harvey Thompson brought this § 1983 action, claiming that Defendants acted with deliberate indifference to his serious medical needs while he was a pretrial detainee, in violation of the Fourteenth Amendment.1 *616The district court granted summary judgment for Defendants, and we affirm.Nurse Stone saw Plaintiff when the transport officers brought him to a Deschutes County, Oregon, correctional facility. Again taking Plaintiffs allegations as true, Stone noticed that Plaintiff might need medication. She then called the physicians listed on the intake form, instead of calling Plaintiffs Florida doctor. She placed Plaintiff on a list that allowed him to receive ibuprofen on request. Even if Stone knew that Plaintiff had taken more potent pain-killers in the past, she followed the facility’s policy requiring her to confirm an inmate’s medical history with a doctor, and she followed the facility’s policy when she gave him ibuprofen. It is undisputed that Stone conferred with the facility’s physician, who approved her treatment for Plaintiff. At most, Stone was negligent in not calling Plaintiffs Florida doctor and in not recognizing early symptoms of pneumonia. But there is no evidence that Stone acted with deliberate indifference. See id. at 1334 (observing that “mere malpractice, or even gross negligence, does not suffice” to establish a constitutional violation).Sergeant Moore, a “health trained officer” at the facility, diagnosed Plaintiffs chest pains as an anxiety attack, when they probably signaled the beginning of pneumonia. It is undisputed that Moore had been informed that Plaintiff was not in need of medical treatment beyond taking ibuprofen and that Moore checked Plaintiffs vital signs. At most, again, Plaintiff has shown negligence or malpractice, but no evidence of deliberate indifference. See id. Accordingly, the district court did not err when it granted summary judgment to Stone, Skiles, Bowe, and Moore. Plaintiff does not contest on appeal the summary judgment in favor of several Florida officials.AFFIRMED. The panel unanimously finds this case suitable for decision without oral argument. Fed. R.App. P. 34(a)(2). This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.. Claims by pretrial detainees are analyzed under the Due Process Clause of the Fourteenth Amendment. Frost v. Agnos, 152 F.3d *6161124, 1128 (9th Cir.1998). We apply the same standard to a pretrial detainee’s claim of deliberate indifference under the Four*617teenth Amendment as we would to a prisoner’s claim under the Eighth Amendment. Id.